                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

LANIS E. SOLOMON, JR.,

                       Plaintiff,
v.                                                       Case No. 19-CV-173-JPS

MILWAUKEE COUNTY SHERIFF
OFFICE,                                                                  ORDER

                       Defendant.


       Plaintiff Lanis E. Solomon, Jr. proceeds in this matter pro se. He filed

a complaint alleging that Defendant violated his constitutional rights.

(Docket #1). This matter comes before the court on Plaintiff’s petition to

proceed without prepayment of the filing fee (in forma pauperis). (Docket

#2). Plaintiff’s initial partial filing fee was waived in this action, and Plaintiff

has not notified the Court of his desire to voluntarily dismiss the case. The

Court will therefore proceed with screening the action.1

       The Court shall screen complaints brought by prisoners seeking

relief against a governmental entity or an officer or employee of a

governmental entity. 28 U.S.C. § 1915A(a). The Court must dismiss a

complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. Id. § 1915A(b).



       1Plaintiff has filed a motion for appointment of counsel, (Docket #6), which
must be denied at this juncture. The Court will entertain such motions at the close
of discovery, which will be set in a forthcoming scheduling order.
       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The Court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts, and his statement need

only “give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).




                                  Page 2 of 7
       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the Court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

County of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill.

of N. Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo,

446 U.S. 635, 640 (1980). The Court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       Plaintiff alleges that while he was incarcerated in the Milwaukee

Criminal Justice Facility (“MCJF”) he was accused of tampering with a

smoke detector and placed in restraints. (Docket #1 at 2). He was then

confined in a cell for nine hours, during which time he was denied supper.

Id. He had a seizure while confined and defecated on himself. Id. at 3. He

complained about the seizures to MCJF staff. Id. Upon release from the cell,

he was covered in feces and had to take a shower. Id. He explains that on

one other occasion, he was restrained and confined for eleven hours. Id.




                                  Page 3 of 7
        These allegations invoke Plaintiff’s Eighth Amendment right to be

free from cruel and unusual punishment.2 In particular, prisoners have a

right to certain necessities of life such as “adequate food, clothing, shelter,

and medical care.” Farmer v. Brennan, 511 U.S. 825, 832 (1994). They are also

entitled to “sanitation[] and hygienic materials.” Myers v. Ind. Dep’t of Corr.,

655 F. App’x 500, 503 (7th Cir. 2016). Whether a particular deprivation

violates the Eighth Amendment depends in large measure on its duration.

Id. at 504. Though the Court will allow Plaintiff to proceed on this claim,

Defendant is free to argue that the deprivation was not long enough to

become one of constitutional magnitude.

       Additionally, Defendant, the Milwaukee County Sheriff’s Office,

may not be the correct defendant in this matter. Only those officials who

are directly responsible for a constitutional violation may be sued under

Section 1983. Minix v. Canarecci, 597 F.3d 824, 833–34 (7th Cir. 2010).

However, Plaintiff’s allegations are not clear as to who should ultimately

be held responsible for the issues. He names “C.O. Sobek” and “C.O.

Dragoo” who ordered him into restraints, and “C.O. Kentrell” and “C.O.

Spidell” who actually placed him in the restraints. (Docket #1 at 2). “C.O.

Stevens” refused him supper. Id. “C.O. Briggs” refused to free him from his

restraints. Id. at 3. Thus, the Court will serve Defendant with the complaint,



       2It is unclear from Plaintiff’s allegations whether he should be viewed as a
convicted prisoner or a pretrial detainee for purposes of a Section 1983 claim.
Prisoners are protected by the Eighth Amendment’s prohibition on cruel and
unusual punishment, while pretrial detainees are governed by the Fourteenth
Amendment’s due process clause. For now, the Court finds that Plaintiff could
proceed even under the more stringent standard provided by the Eighth
Amendment. What the appropriate standard is must be addressed by the parties
in dispositive motion practice or at trial. See Miranda v. Cty. of Lake, 900 F.3d 335,
350-54 (7th Cir. 2018).


                                    Page 4 of 7
and it may move to have different defendants substituted into the case if

that is appropriate.3 Finally, the Court notes that Plaintiff requests

compensatory damages for loss and injury, and punitive damages to

punish and deter. Id. at 4. Monetary damages are acceptable in a Section

1983 lawsuit.

       In light of the foregoing, the Court finds that Plaintiff may proceed

on the following claim pursuant to 28 U.S.C. § 1915A(b): cruel and unusual

punishment, in violation of the Eighth Amendment, for being restrained

and confined without food while he suffered a seizure.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #2) be and the same

is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s motion to appoint

counsel (Docket #6) be and the same is hereby DENIED;

       IT IS FURTHER ORDERED that pursuant to the informal service

agreement between Milwaukee County and this court, copies of Plaintiff’s

complaint and this Order are being electronically sent today to Milwaukee

County for service on the Milwaukee County defendant;




       3 Plaintiff seeks damages from “C.O. Dittburnner,” “C.O. Dobson,” and
“Ms. Shalloh from Armor Correctional Health Services for lack of advocacy,” but
he has not made any allegations against these parties in the complaint, so the Court
will not consider them as potential defendants. Plaintiff is free to move to amend
his complaint to include allegations against these parties if he sees fit. Moreover,
although Plaintiff mentions “C.O. Amaya,” “C.O. McBroom,” and “C.O.
Erickson,” none of these officers are alleged to have done anything wrong. (It
should be noted that Plaintiff believes he was unfairly accused of tampering with
a smoke detector; however, this is not grounds for a constitutional complaint).


                                   Page 5 of 7
       IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between Milwaukee County and this court, Defendant shall file

a responsive pleading to the complaint within sixty days of receiving

electronic notice of this Order;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $350.00 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing

Program, Plaintiff shall submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the Court. If

Plaintiff is no longer incarcerated at a Prisoner E-Filing institution, he will

be required to submit all correspondence and legal material to:

                     Office of the Clerk
                     United States District Court
                     Eastern District of Wisconsin
                     362 United States Courthouse
                     517 E. Wisconsin Avenue
                     Milwaukee, Wisconsin 53202



                                   Page 6 of 7
PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this action for failure to prosecute. In addition,

the parties must notify the Clerk of Court of any change of address. Failure

to do so could result in orders or other information not being timely

delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 13th day of August, 2019.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                                  Page 7 of 7
